In his motion for a rehearing, appellant contends that we should not only have reversed and remanded the case, but should have ordered the prosecution dismissed since the complaint and information contained but one count charging him with the offense of unlawfully carrying on or about his person a pistol. He insists that since the court acquitted him of that offense and found him guilty of rudely displaying a pistol, former jeopardy attached. *Page 298 
The question of former jeopardy was not before the trial court nor before this court for review. Whenever that issue arises in the trial court and is properly presented to this court, then we will discuss the same.
His second contention is also without merit. That question has been decided many times and is well settled. See Branch's Ann. Tex. P. C., p. 262, sec. 509, and authorities there cited. See also Williams v. State, 89 Tex.Crim. R..
From what we have said it follows that the motion for rehearing should be overruled and it is so ordered.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.